zDETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9, 16-21, 27-29, and 34 in the reply filed on 2/14/2022 is acknowledged.  However, the claims 16-19 are dependent upon claim 15 which is associated with a non-elected species (claim 15 is directed to the electronic component being associated with the elastic core).  Claims 27-29 and 34 are also associated with an unelected species (claim 10).  The Office believes this was an inadvertent mistake and has withdrawn these claims from consideration.  Thus, the pending claims would be 1-9, 20, and 21.  

Claims Status
	Claims 22-26, and 30-33 are cancelled.  Claims 10-15, 16-19, 27-29, and 34 are withdrawn.  Claims 1-9, 20, and 21 are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 9 at lines 5, 7, and 9 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitations “0.2 N”, “2 cm”, and “24 hours” are rendered indefinite by the use of the term about.  Claim 20 also uses the limitation “about” in line 4 before “24 hours.”  The limitation “24 hours” is rendered indefinite by the use of the term about.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Menachem et al. (WO 2018/102799).
Regarding claim 1, Menachem et al. disclose a method, comprising: 
administering orally, to a subject, a resident structure comprising an electronic component and allowing the resident structure to enter the stomach (Abstract – “A device for extended retention in a stomach is provided”; [0002] – “relates to an oral pharmaceutical or gastric residence system”; [0027] – see reference to the cavity of the device being configured to include an electronic device; [0081] provides some examples of electronics at the end); 
retaining the resident structure in the stomach for a residence period of at least 24 hours ([0075] – see reference to 24 hours or longer retention) and, during the residence period, transmitting a signal from the electronic component to a device external of the stomach and/or transmitting a signal from a device external of the stomach to the electronic component ([0180] provides at least one example of the latter, in this case an external signal is transmitted to the gastric device to initiate disassembly of the structures keeping the device in the stomach); 
at the end of the residence period, allowing the electronic component to pass from the stomach through the pylorus (see [0099] discussion of disassembly and eventual passage through pyloric valve).
	
Regarding claim 3, Menachem et al. disclose wherein the signal provides a physiological condition of the subject to the device external of the stomach (Menachem discusses in [0081] the inclusion of diagnostic hardware in the gastric residence device, such devices may include a scanner and transmitter for sending the data).

Regarding claim 4 Menachem et al. disclose wherein the signal mediates the exit of the electronic component from the stomach through the pylorus (see claim 1 rejection).

Regarding claim 5, Menachem et al. disclose wherein the resident structure comprises a degradable component linked to the electronic component such that the degradable component mediates the exit of the electronic component from the stomach through the pylorus of the subject ([0180] notes that the disassembly involving an external signal to trigger or initiate the process can use heat sensitive structures to mediate the exit through the pylorus, heat involving the degradation of the structure; polymers are also noted which would involve degradation as well).

 Regarding claim 6, Menachem et al. disclose wherein the signal triggers the degradable component to dissolve, degrade, mechanically weaken, and/or mechanically separate from the electronic component such that the electronic component passes from the stomach through the pylorus (see claim 5 rejection).

Regarding claim 8, Menachem et al. disclose an electronic resident structure (see abstract) comprising: 
an electronic component linked to a degradable component ([0027] – see reference to the cavity of the device being configured to include an electronic device; [0180] - an external signal is transmitted to the gastric device to initiate disassembly of the structures keeping the device in the stomach; the structure being degradable), wherein the resident structure has a first, compressed configuration in which it can be introduced to a subject orally and will pass to the stomach, a second, expanded configuration in which the resident structure is retained within the stomach and does not pass into the pylorus under normal physiological conditions (Fig. 4A and [0120] which notes that device is in the compressed state while Figs. 1-3 show the device in the uncompressed state, see also general explanation in Abstract where compressed and expanded states are part of the gastric retention features), and a third configuration in which the degradable portion dissolves, degrades, mechanically weakens, and/or mechanically separates from the electronic component, and the electronic component passes from the stomach through the pylorus (see [0180] again for how initiation/trigger signal causes the structures to disassemble/degrade).
	Regarding claim 20, Menachem et al. disclose a method, comprising: 
administering orally, to a subject, a resident structure (see Abstract which refers to a device for retention in the stomach, see [0002] which notes that it is an oral device) comprising two or more arms (Abstract reference to first, second, and third arms) and an electronic component associated with the two or more arms (see the interpretation of the limitation “associated” in the claim 9 rejection below; [0027] where the device may include an electronic device inside of it, the electronic device may be located in a cavity of one of the arms shown in Fig. 11), wherein the resident structure is configured to be retained at a location internal to the subject for at least about 24 hours ([0075] – see reference to 21 hours or longer retention); determining, via the electronic component, a physiological condition of the subject at the location internal to the subject ([0081] notes that the electronic device may be a scanner, MRI, or camera which can provide data related to a physiologic condition of the stomach of the subject); and transmitting a signal comprising the physiological property of the subject, via the electronic component, to an extracorpeal receiver (the end of [0081] includes a transmitter for sending data from the diagnostic device, such transmissions would inherently be received by external devices), wherein the location internal to the subject is proximate the pylorus (proximate was interpreted as at least being near, in this case [0077] states that the device may reside at the pyloric valve).
	
	The following limitations of claim 21 are included in claim 20 and are rejected using the same argument above:
a method, comprising: 
administering orally, to a subject, a resident structure comprising two or more arms, an electronic component associated with the two or more arms, wherein the resident structure is configured to be retained at a location internal to the subject for at least about 24 hours; determining, via the electronic component, a physiological condition of the subject at the location internal to the subject; wherein the location internal to the subject is proximate the pylorus.
	Claim 21 includes the following additional limitations which are rejected as follows:
a resident structure comprising a pharmaceutical agent associated with the electronic component ([0086] states that the device includes an API in at least one of the arms in a cavity, if it is in the arm that also includes the cavity for the electronics, then the two were interpreted as being associated in this situation) and releasing, at a particular physiological condition(s), at least a portion of the pharmaceutical agent ([0182] describes how gastric juices may erode the cavity and release the API – i.e. only the gastric juices create a particular pH environment conducive to erosion; see [0129] where the erodible material is pH sensitive).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menachem et al. (WO 2018/102799) in view of Kozloski et al. (US 2013/0310664).  Menachem et al. do not disclose wherein the signal triggers the electronic component to release a pharmaceutical agent from the resident structure.  Menachem at [0182] describes natural erosion processes on the device to deliver APIs rather than electronic means of releasing pharmaceutical agents from the structure. However, other methods of releasing medicines into the GI tract using ingestible pills are known.  Kozloski et al. teaches one example of a pill that receives signals from an external transmitter to release drugs (see Fig. 5 flow chart).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute Menachem’s method of drug release with that of Kozloski et al. to treat a patient because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menachem et al. (WO 2018/102799) in view of Belenky (US 2016/0367790).  Menachem et al. do not disclose wherein the signal triggers the electronic component to apply a voltage to the degradable component (Menachem just states that heat or a polymer may degrade upon initiation by a signal but does not state how that heat is generated).  However, the use of voltages to degrade structures on ingestible pill devices was known in the arts.  Belenky teaches a drug release device where certain components are degraded upon a trigger by the application of a voltage ([0061] – “ processor 22 instructs power source 24 to apply voltage to one or more walls 52, the voltage serves as a trigger to degradation of walls 52 to which the voltage is applied”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Menachem by substituting the triggered degradation technique for that of Belenky’s as it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menachem et al. (WO 2018/102799).
	Regarding claim 9, Menachem et al. disclose a resident structure (see Abstract), comprising: 
a first elastic polymeric component; a second polymeric component coupled to the first elastic polymeric component; (see [0037] which notes that the one or more of the structural arms of the device may include polymers; [0191] notes that the polymers may include HPMC or PMMA which inherently includes elastic properties)
an electronic component associated with the second polymeric component (as noted in the claim 1 rejection, an electronic component may be included in the cavity of the resident structure; “associated” was interpreted as being connected to and in this case, while Menachem does not specifically provides details with the cavity relative to the polymer on the 1+ arms, the electronic devices would inherently be connected directly or at least via interim structures; the claim also does not require that the electronic component to be associated only with the second polymeric component; if a direct connection is required, the Office suggests amending to state this alternatively), and wherein the resident structure is configured such that it is retained at a location internally of a subject for at least about 24 hours ([0075] – see reference to 24 hours or longer retention).
Menachem et al. do not disclose wherein the resident structure has a folding force of at least about 0.2 N, but does note that erosion of an insert will result in an expansive force that transitions the shape of the resident device from compressed to expanded form as shown in Fig. 5.  The Office believes that the 0.2N limitation amounts to routine optimization.  MPEP 2144.05(II)(A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (In re Aller, 220 F.2d 454, 456).  Thus arriving at a force necessary to appropriately expand a device for retention in the stomach as in Menachem’s disclosure would amount to routine optimization.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Menachem et al. to arrive at the 0.2 N force requirement (or any other) in view of the cited section of the MPEP.
Menachem also does not disclose wherein the resident structure has an uncompressed cross-sectional dimension of at least about 2 cm.  However, as with the previous force limitation, the Office believes this is routine optimization for the device’s intended purpose.  For example, the device must be sized appropriately for swallowing and thus routine optimization would lead to a design that accounts for this (Menachem at [0151] notes that the device must be compact for ingestion).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Menachem et al. to arrive at the 2 cm size limitation (or any other) in view of the cited section of the MPEP.

NOTE:  The following references are included for Applicant’s benefit as they relate to the state of the art.
	Tripathi et al., Review Current State and Future Perspectives on Gastroretentive Drug Delivery Systems, Pharmaceutics 2019, 11, 193.
	Mandal et al., Gastro-retentive drug delivery systems and their in vivo success: A recent update, Asian Journal of Pharmaceutical Sciences 11(2016) 575–584.

Conclusion
Claims 1-9, 20, and 21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791             

                                                                                                                                                                            /JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791